Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank reports improved second quarter earnings of $980 million Second quarter highlights: << - Earnings per share (diluted) of $0.97, compared to $0.82 last quarter and $1.03 last year - Net income of $980 million, versus $835 million last quarter and $1,039 million last year - Return on equity of 21.4%, compared to 22.4% last year - Productivity ratio of 54.8%, versus 53.8% last year - Quarterly dividend increased by 2 cents to 49 cents per common share >> TORONTO, May 27 /CNW/ - Scotiabank today announced second quarter net income of $980 million, down 6% compared with the same period last year, but up $145 million or 18% over last quarter. Diluted earnings per share (EPS) were $0.97 compared to $1.03 in the same period last year and $0.82 last quarter. Return on equity remained strong at 21.4%. "Scotiabank's performance was solid during a challenging quarter for global financial markets," said Scotiabank President and CEO Rick Waugh. "Compared to the same period one year ago, we achieved higher net interest income, and Domestic Banking, Scotia Capital and International Banking experienced strong asset growth. As well, this quarter's results benefited from the positive contributions of recent acquisitions. However, these gains were offset by the negative impact of foreign currency translation, higher provisions for credit losses, weaker capital market revenues and an increase in expenses incurred on revenue growth initiatives. "Our Domestic Banking platform is performing very well in a competitive market. The division experienced strong growth in assets, with market share gains in residential mortgages, total deposits and mutual funds. "The combination of organic growth and contributions from acquisitions fuelled a solid year-over-year increase in earnings in International Banking.
